Mr. Justice Magruder delivered the opinion of the court: The offenses charged against the defendant relate to two divorce suits, brought by him in the circuit court of Vermilion county, entitled Hannah A. Little v. Flavius N. Little, and Christian Roos v. Dora Roos. It is charged in the Little case, that the defendant falsely represented to the court, that there was personal service of the summons therein, and that there had been a return by the sheriff of said summons; and, also, that the defendant, Hill, concealed from the court the fact that Plavius N. Little was insane; and that, by reason of-these representations, he sought to induce the court to enter a decree of divorce,, which, however, the court, upon discovering the fraud, refused to do. It is charged that, in the Boos case, the defendant, Hill, induced the circuit court to take jurisdiction by virtue of false evidence as to the residence of Dora Roos, defendant therein, Hill knowing that the evidence was false; and by falsely alleging desertion by the defendant as a cause of divorce, when he knew that there had been no such desertion. The decree of divorce in the Boos case was entered, but was afterwards set aside by the circuit court upon discovery of the fraud. If the defendant, Hill, was guilty of the conduct thus charged against him in these divorce cases, there is ground for his disbarment. (People ex rel. v. Beattie, 137 Ill. 553). It is to be observed, that the answer of the defendant does not deny the truth of the charges made against him in the information in the circuit court, so far as the divorce cases are concerned; nor does he explain and set out the bona fide character of the transactions to which the charges relate. “In answering the charges, preferred by the accusation or information and the accompanying affidavits, particularity should be observed, not merely to deny the charges, but to explain. and set out the bona Jides of the transactions to which they relate.” (6 Ency. of Pl. & Pr. 715). The record of the proceedings in the information, brought against the defendant in the circuit court of Vermilion county, shows that he pleaded guilty to these charges of misconduct in the divorce cases, and consented to the entry of an order suspending him from practicing in that court for a period of two years. The defendant’s plea of guilty in the proceedings brought against him, and the judgment of conviction entered upon that plea, certainly constitute an admission of his guilt. In his sworn answer to the information in this court, he admits that he pleaded guilty and consented to the judgment of conviction, but says that he did so because of the assurance of the State’s attorney, that he would not be further prosecuted. In his testimony, however, given before the commissioner, appointed by this court to take testimony in this case, he states, that he did not authorize his attorney to plead guilty for him; and that such plea of guilty was not authorized by him. In other words, his defense in his answer is an admission of pleading guilty, but with promise of no further prosecution; but his defense, as made when testifying, is, that the plea of guilty was entered without his authority or consent. “Where, in compromise of a claim, judgment has been rendered against the defendant with his consent, he can not, in the absence of proof of fraud, have it vacated on the ground that he acted on the erroneous advice of counsel.” (11 Ency. of Pl. & Pr. 1030, note 5). The question at issue between the People and the present defendant in the proceedings by information in the circuit court of Vermilion county was, whether or not the defendant was guilty of the charges there made against him; and, inasmuch as that question was there adjudicated, the judgment is conclusive in this proceeding, which is also a proceeding by the People upon the relation of the Attorney General against the defendant. When a question at issue between two parties is once adjudicated in a former proceeding- in a court of competent jurisdiction, the judgment, so adjudicating it, is conclusive whenever the same fact is again put in issue between the same parties. " (Hanna v. Read, 102 Ill. 596; Wright v. Griffey, 147 id. 496; Louisville, New Albany and Chicago Railway Co. v. Carson, 169 id. 247; Markley v. People, 171 id. 260). There is, however, evidence outside of the record of the proceeding by information in the circuit court of Vermilion county, and the judgment of conviction rendered therein, which establishes the truth of the charges made against the defendant. The testimony shows, that the defendant drew an affidavit in the Roos case, alleging that Dora Boos was a non-resident of the State of Illinois, and procured publication to be made against her as such non-resident, when he knew that the affidavit was not true. Christian Roos testifies in this case, that, when he applied for a divorce from his wife in 1898, she resided on Milwaukee avenue in the city of Chicago in the State of Illinois; and that he told the defendant, Hill, of his wife’s residence in Chicago. Several witnesses also testify to the fact, that the defendant, in the Little case, represented to the court, that the summons therein had been served, when such was not the fact. The defendant‘himself, in his testimony, denies what these other witnesses thus say, but he is impeached by forty reputable citizens, business and professional men, living in Vermilion county. These witnesses all swear, that the reputation of the-defendant for truth and veracity in Danville where he lives is bad, and that they would not believe him under oath. He does not produce a single witness to state that his reputation for truth and veracity is good. The statement of the defendant, that he was promised immunity from further prosecution for his non-professional conduct if he should plead guilty to the charges against him of misconduct in the divorce cases, is denied by the State’s attorney, and two members of the bar, who were instrumental in procuring the judgment of conviction in-the circuit court of Vermilion county, by which he was suspended from practicing his profession in that county for two years. They swear, that he pleaded guilty and consented to the judgment upon condition that the case, then pending against him, should not be further prosecuted, but without any promise in reference to further proceedings, or to proceedings in the Supreme Court of the State, or elsewhere. It appears that the information in the circuit court of Vermilion county not only charged the defendant with malconduct in regard to the divorce cases, but also charged him with a number of other offenses, to-wit, with the slander of officers of the courts of Vermilion county, and that he had been convicted thereof; also, that his reputation for truth and veracity was bad, and had been impeached, apd that such impeachment had been made from time to time for the past fifteen years, and twice during the then term of court; also, that, in the past fifteen years, he had been indicted, or prosecuted, fifteen times for different offenses against the criminal law of the State; also, that he was indicted in the year 1891 on the charge of burning public records, and found guilty thereof by a jury, though, on a second trial, he was found not guilty; and, also, that he had been repeatedly arrested and imprisoned by the police, but had been released on account of corrupt testimony furnished by himself. The evidence in this case tends to show that he pleaded guilty, in the proceeding in the Vermilion county circuit court, to the charges made against him in the information there relating to the divorce cases, only for the purpose of avoiding a trial upon the other charges, madé in said information, which did not relate to the divorce cases. One of the members of the bar, assisting the State’s attorney in the prosecution in Vermilion county, states that the defendant said: “If I plead guilty, you will prosecute me for perjury,” and that the State’s attorney said that he thought there was no disposition on the part of the bar to send him to the penitentiary. The testimony is conclusive to our minds, that the defendant, Hill, was present with his counsel in the circuit court of Vermilion county when’,the plea of guilty was entered, and when the judgment of conviction was rendered against him; and that he knew, and understood, and consented to what was there done. Neither the defense set up in his answer, nor the defense put forward in his testimony, is sustained by the evidence. We are of the opinion, that the charges, made in the information in this case against the defendant, are established by the proof; and that the conduct of the defendant has been unworthy, and of such a character as tends to defeat and corrupt the administration of justice. Therefore, let the rule in this case be made absolute, and let an order be entered, striking the name of Alonzo R. Hill, respondent herein, from the roll of attorneys of this court in accordance with the prayer of the information filed by the Attorney General. Rule made absolute.